United States Court of Appeals
                     For the First Circuit

No. 15-2174

    CHRISTINE MORGAN, next friend and mother of minor, R.M.,

                      Plaintiff, Appellant,

                                v.

 TOWN OF LEXINGTON, MA; LEXINGTON PUBLIC SCHOOLS; DR. PAUL ASH,
 Superintendent, in his official and individual capacities; DR.
     STEVEN FLYNN, Principal, in his official and individual
                           capacities,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on May 23, 2016, is amended
as follows:

     On page 4, at line 3 of footnote 2, "37O(b)" is changed to
"37O(b),".

     On page 10, line   28,   "violation   [,   as]"   is   changed   to
"violation[, as]".